                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA                               JS-6

                                 CIVIL MINUTES – GENERAL

Case No. CV 17-08051 AFM                                                   Date: October 23, 2018
Title      Adam Brown v. Mrs. Gooch’s Natural Food Markets, Inc.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                Ilene Bernal                                              N/A
                Deputy Clerk                                     Court Reporter / Recorder

        Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings (In Chambers): Order Dismissing Action

       As requested by the Joint Stipulation for Dismissal (ECF No. 24), this case is dismissed with
prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        IT IS SO ORDERED.



                                                                                                  :
                                                                   Initials of Preparer          ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
